—Order, Supreme Court, New York County (Martin Shulman, J.), entered on or about May 30, 2000, which granted defendant’s motion to extend its time to answer the amended complaint and denied plaintiffs cross motion for a default judgment, unanimously affirmed, without costs.
Defendant’s time to answer the amended complaint was properly extended upon a showing of a reasonable excuse for its failure to timely answer based on law office failure, and a meritorious defense (CPLR 3012 [d]; 2005; see, Tewari v Tsoutsouras, 75 NY2d 1, 12-13; 38 Holding Corp. v City of New York, 179 AD2d 486, 487). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.